DETAILED ACTION
This action is in response to the application filed 11 November 2019.
Claims 1-13 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1:
The claim recites “the basis of a result of …”. There is insufficient antecedent basis for this limitation in the claim. The phrase “a .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claims 1, 7, and 13 [and claims depending therefrom]:
Claim 1 recites “a division number of the pair of components in a thermal network model”. There is insufficient antecedent basis for “the pair of components in a thermal network model” in the claim.
Claims 7 and 13 recite similar limitations, suffer the same deficiencies, and are rejected under the same reasoning. Each dependent claim inherits the deficiencies and is rejected under the same reasoning.
In a preceding limitation, the claim recites “a pair of components included in a target product”. Further, the specification describes the pair of components in the target product as being subject to modeling, e.g. see [0051] – “the division number of the thermal network model of the component pair included in the target product”, i.e. in the model there is a pair of components corresponding to the pair of components in the target product. However, in the claim there is a step of “perform generation of the thermal network model of the target product on the basis of … result of the determination” which results in a circular dependence, i.e. one must have the network model to determine the division number and, to the contrary, must have the division number to generate the network model.
For the purposes of further examination, it is assumed that there is a pair of components in the model corresponding to the pair of components in the target product. To resolve the circular dependency, it is further assumed that determining a division number is made in view of 

Further regarding claims 1, 7, and 13 [and claims depending therefrom]:
The claim recites “a division number of the components in the thermal network model”. There is insufficient antecedent basis for “the components in the thermal network model” in the claim.
Claims 7 and 13 recite similar limitations, suffer the same deficiencies, and are rejected under the same reasoning. Each dependent claim inherits the deficiencies and is rejected under the same reasoning.
As noted for the immediately preceding rejection, in the claim there is a step of “perform generation of the thermal network model of the target product on the basis of … result of the determination”; however, “result of the determination” relies on “perform determination of a division number … by referring to information indicating a relationship between … and the components in the thermal network model which results in a circular dependence.
For the purposes of further examination, it is assumed that there is a division number of some components in a thermal network model.

Further regarding claims 1, 7, and 13 [and claims depending therefrom]:
Claim 1 recites “perform generation … on the basis of … another result of the determination”. Note that “the determination” refers to the “determination” of the limitation “perform determination of a division number of the pair of components in a thermal network model by referring to second information indicating a relationship between a parameter 
Claims 7 and 13 recite similar limitations, suffer the same deficiencies, and are rejected under the same reasoning. Each dependent claim inherits the deficiencies and is rejected under the same reasoning.
The description [see for example [0038], [0048], and [0051] of the specification] indicates that the division number is an element used in all embodiments. It appears that the intention is that “another result” comprises the “division number”, i.e. that the “another result” is meant to distinguish the “determination” result from the “estimation” result.
For the purposes of further examination, it is assumed that the “another result” comprises the “division number”. The phrase “perform generation … on the basis of … a 

Examiner’s note on the three immediately preceding rejections:
The description provided in the instant application, includes [generally speaking] the use of analysis of results obtained from thermal network models to guide the creation of new thermal network models, e.g. analyses of results from a thermal model having some division number produces information that is stored and, in turn, the stored information is used when creating a thermal network model. The independent claims mix references to “components” and “thermal 


Further regarding claims 3 and 9:
Claim 3 recites “the relationship for each accuracy for the thermal analysis”. There is insufficient antecedent basis for this limitation in the claim. Further, that to which the accuracy is related is not specified, i.e. a “relationship” requires at least two subjects of the relation however, the limitation only provides for one [the one subject is, the corresponding “each” accuracy of each relationship]. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim.
Claim 9 recites a similar limitation, suffers the same deficiencies, and is rejected under the same reasoning.
For the purposes of further examination, it is assumed that there is at least one accuracy and that the second information includes a relation between any datum and a corresponding accuracy for each of the at least one accuracy.

Further regarding claims 6 and 12:
Claim 6 recites “updating, based on a thermal analysis result of the thermal analysis, the first information by using the result of the estimation and the second information by using the other result of the determination”. Note that “the determination” refers to the “determination” of the Claim 1 limitation “perform determination of a division number of the pair of components in 
Claim 12 recites a similar limitation, suffers the same deficiencies, and is rejected under the same reasoning.
The description [see for example [0038], [0048], and [0051] of the specification] indicates that the division number is an element used in all embodiments. It appears that the intention is that “the other result” comprises the “division number”, i.e. that “the other result” is meant to distinguish the “determination” result from the “estimation” result.
For the purposes of further examination, it is assumed that the “the other result” comprises the “division number”. The phrase “updating, … by using the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “device comprising: a memory; and a processor coupled to the memory and the process configured to: [carry out a method]”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of machines.
Step 2A – prong one:
The claim recites “perform estimation of whether a pair of components included in a target product has contact with each other by referring to first information obtained from design information of a product, the first information indicating whether two components have contact with each other” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. judging/evaluating contact by referring to a table [see fig 3].
The claim recites “perform determination of a division number of the pair of components in a thermal network model by referring to second information indicating a relationship between a parameter regarding thermal transfer of components and a division number of the components in the thermal network model” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. selecting a number by referring to a table [see figs 4-5].
The claim recites “perform generation of the thermal network model of the target product on the basis of a result of the estimation and another result of the determination” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram.

Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping.
Step 2A – prong two:
The claim recites “a memory” and “a processor coupled to the memory” where the processor is configured to carry out the method which amounts to mere instruction to apply the judicial exception using a generic computer. Mere instruction to apply the judicial exception using a generic computer does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
Considering the claim as a whole there is the instruction to apply the judicial exception using a generic computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
According, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes instruction to apply the judicial exception using a generic computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].

Accordingly, at step 2B, the claim is found to be directed to a judicial exception without signricantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “receiving a correction request of the result of the estimation” which amounts to insignificant extra solution activity in the form of necessary data gathering; and does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)]. Further, no particular manner of receiving is claimed so the scope of receiving includes well-understood, routine, and conventional forms of data gathering [see MPEP 2106.05(d) – e.g. “Receiving or transmitting data over a network” or “Storing and retrieving information in memory]; and does amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
The claim recites “modifying the result of the estimation based on the correction request" which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. writing a new value in a table.
The claim recites “generating the thermal network model of the target product based on the modified result of the estimation” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram.
Considering the claim as a whole, there is necessary data gathering for a judicial exception with the instruction to apply the exception using a generic computer.


Regarding claim 3:
The claim recites “the second information indicates the relationship for each accuracy for the thermal analysis”; however, this does not change the nature of “the determination” such that it is other than a process that may be carried out mentally with or without physical aid [as discussed for claim 1].
The claim recites “receiving information indicating first accuracy for the thermal analysis” which amounts to insignificant extra solution activity in the form of necessary data gathering; and does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)]. Further, no particular manner of receiving is claimed so the scope of receiving includes well-understood, routine, and conventional forms of data gathering [see MPEP 2106.05(d) – e.g. “Receiving or transmitting data over a network” or “Storing and retrieving information in memory]; and does amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].
The claim recites “determining the division number of the pair of components in the thermal network model based on the relationship for the first accuracy indicated by the information” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. selecting a number by referring to a table [see fig 5].
Considering the claim as a whole, there is necessary data gathering for a judicial exception with the instruction to apply the exception using a generic computer.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “the parameter regarding the thermal transfer includes an area ratio of the components”; however, this does not change the nature of “the determination” such that it is other than a process that may be carried out mentally with or without physical aid [as discussed for claim 1].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “the parameter regarding the thermal transfer includes a ratio of ease of thermal transfer in the components”; however, this does not change the nature of “the determination” such that it is other than a process that may be carried out mentally with or without physical aid [as discussed for claim 1].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the result of the estimation and the second information by using the other result of the determination” which but for the recitation of a generic computer component is a process that may be carried out mentally with or without physical aid, e.g. writing a new value in a table.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 7-12:


Regarding claim 13:
The claims recite a “non-transitory computer-readable medium storing thermal analysis program executable by one or more computers, the thermal analysis program comprising: [instructions for a method]”. Accordingly, the claimed invention is found to fall within the statutory category of articles of manufacture. The medium storing instruction amounts to mere instruction to apply the judicial exception using a generic computer. The method itself as like the method carried out by the device of the claim 1. Accordingly, claim 13 is rejected under the reasoning provided for claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2007122506 A, using translation provided with the IDS filed 11 November 2019 and figures in the accompanying original disclosure) in view of Vinke (VINKE, HEINZ, AND CLEMENS JM LASANCE. "Compact models for accurate thermal characterization of electronic parts." IEEE Transactions on Components, Packaging, and Manufacturing Technology: Part A 20, no. 4 (1997): 411-419).

Examiner’s notes are marked “EN”.

Regarding claim 1, Nishida discloses a thermal analysis device comprising:
a memory ([0013]: “a memory devise” and “an auxiliary storage device”; and
a processor coupled to the memory and the processor configured to (fig 1 and [0013]: “The thermal fluid analysis model generator 10 of FIG. 1 is connected to each other via a bus B, It is configured to include … an auxiliary storage device 102, a memory device 103, an arithmetic processing unit 104”):
([0039]-[0046]: e.g. “That is, by performing loop processing of LOOP1,LOOP2,LOOP3 and LOOP4 in Fig.9, the existence of contact with the surface of other component members is judged in round robin about all the surfaces of all the component members, and when a contact surface is detected, S106 and S107 are performed”),
perform determination of a division number of the pair of components in a thermal network model ([0018]: “The member n1odel generation unit 11 automatically generates a 6 face model (component model) of each component of the product”),
perform generation of the thermal network model of the target product on the basis of a result of the estimation and another result of the determination ([0047]: “it is possible to generate the contact thermal resistance model at the contact portion of each component and to automatically calculate the contact thermal resistance and the thermal conductivity of the contact thermal resistance model. Therefore, it is possible to efficiently perform the creation work of the thermal fluid analysis model taking into consideration the contact thermal resistance and the thermal conductivity” EN: The contact thermal resistance model having the component contact properties is the thermal network model), and
perform thermal analysis based on the generated thermal network model of the target product ([0047]: “in the case of the thermal fluid analysis, by utilizing the information stored in the contact thermal resistance model table 17, it is possible to expect to execute the thermal fluid analysis with accuracy closer to reality” .
Nishida does not explicitly disclose [determining a division number] by referring to second information indicating a relationship between a parameter regarding thermal transfer of components and a division number of the components in the thermal network model.
However, Vinke teaches second information indicating a relationship between a parameter regarding thermal transfer of components (P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”; P417:eq 3 show a ratio of resistances) and a division number of the components in the thermal network model (P413:step 4: ‘Starting with the star-shaped resistance network, the value of the cost function is calculated after subdivision of the top or the bottom of the package (two “runs”).’ EN: subdividing is determining the division number by adding one to the previous network division number).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “perform determination of a division number of the pair of components in a thermal network model by referring to second information indicating a relationship between a parameter regarding thermal transfer of components and a division number of the components in the thermal network model” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the component libraries linked to board and system level thermal analysis software packages” (Vinke at abstract) and “Compact Models in the form of a simple resistance network can be incorporated into the component libraries linked to PCB thermal analysis software such as Cadence, Mentor Graphics, or Pacific Numerix.” (Vinke at P414:§II.D:¶3).


Regarding claim 2, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein the generation includes:
receiving a correction request of the result of the estimation,
modifying the result of the estimation based on the correction request, and
generating the thermal network model of the target product based on the modified result of the estimation.
However, Vinke teaches receiving a correction request of the result of the estimation (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”),
modifying the result of the estimation based on the correction request (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory, then the top or the bottom surface has to be subdivided”), and
generating the thermal network model of the target product based on the modified result of the estimation (P413:step 7: “The “best” compact model is obtained in a similar way to that described in point 3 by selecting the two or three resistances that produced the smallest value of the cost function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “wherein the generation includes: receiving a correction request of the result of the estimation, modifying the result of the estimation based on the correction request, and generating the thermal network model of the target product based on the modified result of the estimation” by using the process of Vinke to generate information for use in the design information tables of Nishida since such 

Regarding claim 3, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein
the second information indicates the relationship for each accuracy for the thermal analysis, and
the determination includes:
receiving information indicating first accuracy for the thermal analysis and
determining the division number of the pair of components in the thermal network model based on the relationship for the first accuracy indicated by the information.
However, Vinke teaches the second information indicates the relationship for each accuracy for the thermal analysis (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”), and
the determination includes:
receiving information indicating first accuracy for the thermal analysis  (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”), and
(P413:step 3: “If the accuracy obtained with this compact model is not satisfactory, then the top or the bottom surface has to be subdivided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “wherein the second information indicates the relationship for each accuracy for the thermal analysis, and the determination includes: receiving information indicating first accuracy for the thermal analysis and determining the division number of the pair of components in the thermal network model based on the relationship for the first accuracy indicated by the information” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the component libraries linked to board and system level thermal analysis software packages” (Vinke at abstract) and “Compact Models in the form of a simple resistance network can be incorporated into the component libraries linked to PCB thermal analysis software such as Cadence, Mentor Graphics, or Pacific Numerix.” (Vinke at P414:§II.D:¶3).

Regarding claim 4, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above), wherein the parameter regarding the thermal transfer includes an area ratio of the components (with Vinke as for claim 1, i.e. from Vinke - P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”).

Regarding claim 5, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above), wherein the parameter regarding the thermal transfer includes a ratio of ease of thermal transfer in the components (with Vinke as for claim 1, i.e. from Vinke - P417:eq 3 show a ratio of resistances).

Regarding claim 6, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein
the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the result of the estimation and the second information by using the other result of the determination.
However, Vinke teaches the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the result of the estimation and the second information by using the other result of the determination (P413:step 7: ‘The “best” compact model is obtained in a similar way to that described in point 3 by selecting the two or three resistances that produced the smallest value of the cost function.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the result of the estimation and the second information by using the other result of the determination” by using the process of Vinke to generate 

Regarding claims 7-12, the claims are to the method performed by the device of claim 1 and are rejected over the same teachings of Nishida and Vinke. 

Regarding claim 13, the claim is to a non-transitory computer-readable medium storing a program to perform the method performed by the device of claim 1 and is rejected over the same teachings of Nishida and Vinke.

Conclusion
Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170235861 A1	Matsushita; Hideharu
Discussing determination of heat conduction paths based in part on ratio of surface areas of components
US 20170016780 A1	Kobayashi; Hiroki et al.
Discussing using finite element analysis to collect data for determining thermal network models
US 20200074022 A1	Okutani; Naoto et al.
Discussing thermal network generation using Voronoi partitioning
US 9767235 B2	Guedon; Stephane et al.
Discussing thermal network analysis though component subdivision 
US 20130298101 A1	Chandra; Rajit C.
Discussing generating thermal network models in view of temperature differences
US 10289777 B2	Liu; Sa-Lly et al.
Discussing thermal network analysis in view of circuit operation (e.g. applying currents)
LASANCE, C. "Basics of (PCB) thermal management for LED applications." IPC/APEX expo Las Vegas (updated paper from the author through lasance@ onsnet. nu) (2011) 10 pages.
Discussing basics of heat transfer and heat transfer properties for printed circuit boards
XIE, QING, MOHAMMAD JAVAD DOUSTI, AND MASSOUD PEDRAM. "Therminator: A thermal simulator for smartphones producing accurate chip and skin temperature maps." In Proceedings of the 2014 international symposium on Low power electronics and design, pp. 117-122. 2014.
Discussing thermal network analysis with application to “smartphones”


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128